Case: 1:19-cv-02908 Document #: 7 Filed: 06/06/19 Page 1 of 1 PageID #:25

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
)
RAMON PONCE,
Plaintiff, )

) Case No. 1:19-cv-02908
vs. )
)
TUCSON FEDERAL CREDIT UNION, and
EQUIFAX INFORMATION SERVICES, LLC, )
Defendants,

 

DEFENDANT’S MOTION TO DISMISS
NOW COMES the defendant, Tucson Federal Credit Union (“Tucson Federal”), for this
special limited appearance to contest jurisdiction and not to submit to jurisdiction, through its
attorneys, Gordon Rees Scully Mansukhani, LLP, and moves this Honorable Court to dismiss the
Plaintiffs Complaint in its entirety pursuant to Fed.R.Civ.P. 12(b)(2). In support of the instant
motion, Tucson Federal submits the attached memorandum of law.
WHEREFORE, Tucson Federal respectfully requests that this Court dismiss, with

prejudice, the Plaintiff's Complaint in its entirety.

Respectfully submitted,

GORDON REES SKULLY MANSUKHANI, LLP

By: /s/ Craig A. Jacobson

Craig. A. Jacobson (IL#6277707)
Gordon Rees Scully Mansukhani, LLP
One North Franklin Street, Suite 800
Chicago, Illinois 60606

Telephone: (312) 980-6784

Fax: (312) 565-6511

Email: craig. jacobson@grsm.com
Attorney for Defendant,

Tucson Federal Credit Union

 
